European emergency call number 112 (written declaration): see Minutes
(IT) Mr President, ladies and gentlemen, I cannot in fact refer to a Rule. However, I wanted to recall that you said yesterday that the European Union should not interfere in the tax arrangements of the Church. You also stated that you were speaking in your personal capacity. I believe that the President of the European Parliament does not speak in a personal capacity on matters pertaining to the powers of the Commission of the European Union. I therefore wanted to say that I found what you said particularly inappropriate, because you are my President too, and I believe that this matter of the Church's tax arrangements should be clarified in the light of European rules.
(Applause)
Mrs Frassoni, I can tell you that there was nothing dramatic about it at all. I was asked during a press interview to state my views on some of the issues that you have mentioned, and in this press interview I said that we should always consider the principle of solidarity very carefully before we take measures at European Union level. I did not discuss the matter any further.
(Applause)
(IT) Mr President, ladies and gentlemen, I apologise for pressing the point, but I would refer to the Rule under which you are the representative of this House and the Rules on propriety in relations between the European institutions.
Contrary to what you have just said, the problem is that a European Commission investigation is underway, and it has asked the Italian Government for information about the risk of competition law being infringed; this exercise relates not to subsidiarity but to EU regulations. You said, literally, that we should leave this to the Italian authorities, but how can you say so, when the investigation specifically concerns a possible infringement of Community law by the Italian authorities? That is where the contradiction in your statement lies.
(Applause)
Mr Cappato, we have discussed other issues as well where you have particular concerns. The point here is to air some general principles. We have not discussed any details at all. My recommendation is not to get so hung up on the issue. Incidentally, no one will defend European law as resolutely as I do. For me, European law is always the benchmark. So I would like to leave it there for now.
(IT) Mr President, ladies and gentlemen, I just wanted to stress that the President of Parliament, Mr Pöttering, was quite right to say he was speaking in a personal capacity. I would remind Mr Cappato that the European Union has no competence over competition in respect of the delivery of public services.
Thank you, Mr Tajani, but we want to conclude this item for now.